
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 830
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 14, 2011
			Recevied; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To rescind the unobligated funding for the
		  FHA Refinance Program and to terminate the program.
	
	
		1.Short titleThis Act may be cited as the
			 FHA Refinance Program Termination
			 Act.
		2.Rescission of
			 funding for FHA Refinance ProgramEffective on the date of the enactment of
			 this Act, there are rescinded and permanently canceled all unexpended balances
			 remaining available as of such date of enactment of the amounts made available
			 under title I of the Emergency Economic Stabilization Act (Public Law
			 110–343;
			 12 U.S.C. 5211 et
			 seq.) that have been allocated for use under the FHA Refinance
			 Program (pursuant to Mortgagee Letter 2010–23 of the Secretary of Housing and
			 Urban Development) of the Making Home Affordable initiative of the Secretary of
			 the Treasury. All such unexpended balances so rescinded and permanently
			 canceled shall be retained in the general fund of the Treasury for reducing the
			 debt of the Federal Government.
		3.Termination of
			 FHA Refinance Program
			(a)Termination of
			 Mortgagee LetterThe
			 Mortgagee Letter referred to in section 2 shall be void and have no effect and
			 the Secretary of Housing and Urban Development may not issue any regulation,
			 order, notice, or mortgagee letter based on or substantially similar to such
			 Mortgagee Letter.
			(b)Treatment of
			 remaining fundsNotwithstanding subsection (a) of this section,
			 any amounts made available for use under the Program referred to in section 2
			 of this Act and expended before the date of the enactment of this Act shall
			 continue to be governed by the Mortgagee Letter specified in subsection (a) of
			 this section, and any other provisions of law, regulations, orders, and
			 notices, applicable to such amounts, as in effect immediately before such date
			 of enactment.
			(c)TerminationAfter the enactment of this Act, the
			 Secretary of Housing and Urban Development may not newly insure any mortgage
			 under the FHA Refinance Program referred to in section 2 of this Act except
			 pursuant to a commitment to insure made before such enactment, and upon the
			 completion of all activities with respect to such commitments under the
			 provisions of law, regulations, orders, notices, and mortgagee letters referred
			 to in subsection (b) of this section, the Secretary of Housing and Urban
			 Development shall terminate the FHA Refinance Program referred to in section
			 2.
			(d)Study of use of
			 program by members of the Armed Forces, veterans, Gold Star recipients, and
			 members and veterans with service-connected disabilities and their
			 families
				(1)StudyThe Secretary of Housing and Urban
			 Development shall conduct a study to determine the extent of usage of the FHA
			 Refinance Program referred to in section 2 by, and the impact of such program
			 on, covered homeowners.
				(2)ReportNot later than the expiration of the 90-day
			 period beginning on the date of the enactment of this Act, the Secretary shall
			 submit to the Congress a report setting forth the results of the study under
			 paragraph (1) and identifying best practices, with respect to covered
			 homeowners, that could be applied to the FHA Refinance Program.
				(3)Covered
			 homeownerFor purposes of this subsection, the term
			 covered homeowner means a homeowner who is—
					(A)a member of the
			 Armed Forces of the United States on active duty or the spouse or parent of
			 such a member;
					(B)a veteran, as such term is defined in
			 section
			 101 of title 38, United States Code;
					(C)eligible to
			 receive a Gold Star lapel pin under
			 section
			 1126 of title 10, United States Code, as a widow, parent, or
			 next of kin of a member of the Armed Forces person who died in a manner
			 described in subsection (a) of such section; and
					(D)such members and
			 veterans of the Armed Forces who have service-connected injuries, and survivors
			 and dependents of such members and veterans of the Armed Forces with such
			 injuries.
					4.Publication of
			 Member Availability for AssistanceNot later than 5 days after the date of the
			 enactment of this Act, the Secretary of Housing and Urban Development shall
			 publish to its Website on the World Wide Web in a prominent location, large
			 point font, and boldface type the following statement: The FHA Short
			 Refinance Program, which was intended to provide borrowers with refinance
			 opportunities, has been terminated. If you are having trouble paying your
			 mortgage and need help contacting your lender or servicer for purposes of
			 negotiating or acquiring a loan modification, please contact your Member of
			 Congress to assist you in contacting your lender or servicer for
			 the purpose of negotiating or acquiring a loan modification..
		
	
		
			Passed the House of
			 Representatives March 10, 2011.
			Karen L. Haas,
			Clerk.
		
	
